DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  “wherein agricultural” should read: “wherein the agricultural”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freudendahl (EP 0628237) in view of Fay (US 2019/0200511).
Regarding claims 1 and 9, Freudendahl discloses an agricultural mowing device configured for being towed behind an agricultural vehicle (Figure 2), the agricultural mowing device being configurable in a field position (Figure 2) for cutting a crop material in a field and a transport position (figure 4) for transporting the agricultural mowing device, the agricultural mowing device comprising: a tongue (4) configured for connecting to the agricultural vehicle (at point 7); a trail frame rotatably connected to the tongue (via axis 5); a cutter bar (pointed to by indicator 12 in figure 3) connected to the trail frame and configured for cutting the crop material in the field position; a first trail-frame wheel (2) and a second trail-frame wheel (3) each being rotatably connected to the trail frame and configured for supporting the trail frame in the field position; 
and a transport system, comprising: a transport frame (15/16); a first transport wheel (14) and a second transport wheel (14) each being rotatably connected to the transport frame and configured for supporting the tongue in the transport position; and a transport actuating mechanism (17, 18, 20) rotatably connecting the transport frame to the tongue, and the transport actuating mechanism comprising a transport actuator (20) operably connected in between the tongue and the transport frame and configured for rotating the transport frame.
Freudendahl discloses that the mower is turned into the transport position by a known manner (Column 2 lines 43-44).  However, Freudendahl is lacking a known manner of turning the mower frame in relation to the tongue.   Further, Freudendahl is lacking left and right lift actuators on the wheels.  
Fay discloses a tow behind mower on wheels with a frame connected to a tongue and teaches wherein the left and right wheels comprise lift actuators (210/212) and a swing cylinder (122) connected between the tongue and mower frame for rotating the frame.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Freudendahl by adding lift cylinders to the wheels and a swing cylinder between the frame and tongue as taught Freudendahl for the purpose of raising and lowering the mower for height adjustment and allowing for clearance and transitioning into the transport position.  

Regarding claims 2-3 and 10-11, Fay appears to comprise the exact same trail frame actuating member therefore anticipating the claims.  

Regarding claims 4 and 12, the combination discloses a hydraulic system comprising the first lift actuator, the second lift actuator, the first trail-frame actuator, the second trail-frame actuator, the transport actuator, a lift valve fluidly connected to the first lift actuator and the second lift actuator, a transport valve fluidly connected to the transport actuator and the second trail-frame actuator, and a swing valve fluidly connected to the first trail-frame actuator (Fay figure 10 shows a known hydraulic circuit that may be utilized.  It is further noted that as both Freudendahl and Fay both disclose the use of hydraulics it is well within the skill of the art to merely build a simple hydraulic circuit with separate valves to control each cylinder or cylinder pair).

Regarding claims 5-6 and 13-14, Fay appears to comprise the exact same hydraulic circuit that may be utilized in the combination.  It is noted that merely reciting old and well known hydraulic components in a hydraulic circuit is deemed obvious to one of ordinary skill of the art, as one of ordinary skill can use any number and variety of hydraulic components to build a hydraulic circuit for any random experimental or functional purpose.  The hydraulic circuit and its components must be “configured to” perform an inventive feature to overcome future obvious rejections.  
It is noted that amending claims 1 and 9 to include claims 5 and 13 and the intervening claims, and further including controller 50 being configured to perform the same sequence as the method of claim 17 would overcome the current rejection and place the claims into condition for allowance.  

Regarding claims 7 and 15, Freudendahl further discloses wherein the transport actuating mechanism further comprises a linkage assembly rotatably connected in between the transport frame and the tongue, and the transport actuator is connected in between the tongue and the linkage assembly (The phrase “linkage assembly” is considered broad therefore the connection between cylinder 20 and arm 19 is considered to be a rotatable linkage assembly).

Regarding claims 8 and 16, Freudendahl further discloses wherein the transport frame is configured for being retracted and stowed in the field position wherein the transport frame is located above the trail frame (Figures 2 and 3) and extended in the transport position wherein the first transport wheel and the second transport wheel support the tongue (Figure 4).

Allowable Subject Matter
Claims 17-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Snider (USPN 9179592).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671